COURT OF APPEALS OF VIRGINIA


              Present: Judges Petty, Chafin and Senior Judge Annunziata
UNPUBLISHED



              DEPARTMENT OF SOCIAL SERVICES/
               COMMONWEALTH OF VIRGINIA
                                                                                     MEMORANDUM OPINION*
              v.     Record No. 0377-13-1                                                PER CURIAM
                                                                                        AUGUST 6, 2013
              JOHNICAL M. OWENS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Kenneth T. Cuccinelli, II, Attorney General; Wesley G. Russell, Jr.,
                               Deputy Attorney General; Peter R. Messitt, Senior Assistant
                               Attorney General; Scott John Fitzgerald, Senior Assistant Attorney
                               General, on brief), for appellant.

                               (Joseph A. Miller; Joe Miller Law Ltd., on brief), for appellee.


                     The Department of Social Services/Commonwealth of Virginia (“employer”) appeals a

              decision of the Workers’ Compensation Commission (“the commission”) denying employer’s

              request for a termination of the award of benefits and finding employer had a gross subrogation

              interest for medical and indemnity expenses of an amount less than the amount claimed by

              employer. Employer argues the commission erred in: (1) not terminating the benefits award of

              Johnical M. Owens when Owens settled an underlying tort suit without the consent of the

              employer; (2) not including temporary total and temporary partial disability benefits awarded in

              the October 2005 claim in the amount owed to employer in satisfaction of its workers’

              compensation lien and subrogation interest; and (3) not awarding to employer the full amount of

              its workers’ compensation lien and subrogation interest as a credit against future benefits. We

              have reviewed the record and the commission’s opinion and find that this appeal is without


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Owens v. Department of Soc. Servs./Commonwealth of Virginia, JCN 228-59-65 (Jan. 29,

2013). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-